Citation Nr: 0126067	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-03 944	)	DATE
	)
	)


THE ISSUE

Whether a September 18, 1961 decision, in which the Board of 
Veterans' Appeals denied restoration of a grant of service 
connection for psychoneurosis, anxiety state, involves clear 
and unmistakable error.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder is addressed in a separate 
decision.) 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran, the moving party, had active service from March 
1943 to September 1943.  In a memorandum dated March 2000, 
the moving party's representative submitted a claim on the 
moving party's behalf alleging clear and unmistakable error 
(CUE) in a September 18, 1961 decision of the Board of 
Veterans' Appeals (Board). 


FINDINGS OF FACT

1.  By rating decision dated March 1947, the RO granted the 
veteran entitlement to service connection for a psychiatric 
disability then characterized as psychoneurosis, 
hypochondriasis.

2.  By rating decision dated June 1961, the RO severed 
service connection for the veteran's psychiatric disability, 
which by that time, had been recharacterized as chronic 
anxiety reaction. 

3.  The veteran appealed the RO's June 1961 decision, and on 
September 18, 1961, the Board denied the veteran entitlement 
to restoration of a grant of service connection for 
psychoneurosis, anxiety state.

4.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on September 18, 1961, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 


CONCLUSION OF LAW

The September 18, 1961 decision, in which the Board denied 
restoration of a grant of service connection for 
psychoneurosis, anxiety state, does not involve clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
2001); 38 C.F.R. 
§§ 20.1400, 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  By rating 
decision dated March 1947, the RO granted the veteran 
entitlement to service connection for a psychiatric 
disability then characterized as psychoneurosis, 
hypochondriasis.  For many years following this grant, the 
veteran received compensation for his psychiatric disability.  
By rating decision dated June 1961, however, the RO severed 
service connection for the veteran's psychiatric disability, 
which by that time, had been recharacterized as chronic 
anxiety reaction.  The RO assigned an effective date of July 
1, 1961 for this severance.  The veteran appealed the RO's 
June 1961 decision, and on September 18, 1961, the Board 
affirmed the RO's decision and denied the veteran entitlement 
to restoration of a grant of service connection for 
psychoneurosis, anxiety state.  The issue before the Board is 
whether the Board's September 18, 1961 decision was clearly 
and unmistakably erroneous.  

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2001), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested under the new statute may be filed at any time 
after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  38 C.F.R. 
§ 20.1400 (2001). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does 
not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the correct facts, as they were known at that 
time, were before the Board on September 18, 1961.  When the 
Board rendered its decision, the claims file consisted of: 
the veteran's service medical records, which included, in 
pertinent part, a February 1943 report of entrance 
examination, a July 1943 written statement from the veteran's 
commanding officer, an August 1943 written statement from 
Edward Hermann, M.D., hospitalization reports, clinical 
records and progress notes dated from July 1943 to September 
1943, and a September 1943 Certificate of Disability for 
Discharge (CDD); an undated letter from the Home Service 
Chairman at the American Red Cross; a January 1946 letter 
from J.B. Goodpaster, M.D.; January 1946 and May 1949 letters 
from Dr. Hermann; a February 1947 report of VA examination; a 
January 1949 report of special psychiatric examination; an 
April 1953 report of psychiatric examination; a May 1953 
written statement from August Helmbold, M.D.; a report of VA 
hospitalization from December 1957 to January 1958; a written 
transcript of hearing testimony presented in July 1961; and 
an August 1961 written statement of the veteran's spouse.  
The Board discussed all of this evidence in the September 18, 
1961 decision, and neither the veteran, nor his  
representative, argues that this factual record was 
inaccurate or incomplete.  Accordingly, the veteran's CUE 
claim is not sustainable on the basis that the correct facts, 
as known on September 18, 1961, were not before the Board. 

Instead, the veteran's representative, on the veteran's 
behalf, argues that a finding of CUE is warranted because in 
deciding its September 18, 1961 decision, the Board failed to 
apply law that was then in effect.  Specifically, the 
representative argues that, on June 10, 1960, Congress passed 
a law that disallowed severance of service connection in any 
case in which service connection for a disability had been in 
effect for ten or more years, see Pub. L. No. 86-501, § 359, 
74 Stat. 195 (June 10, 1960) (codified at 38 U.S.C. § 1159), 
and the Board failed to apply that law to the facts of the 
veteran's case.  The representative points out that, because 
the veteran's psychiatric disability had been service 
connected for more than 10 years prior to the Board's 
decision, application of the new law would have precluded the 
severance and the veteran would have continued to receive 
compensation for his service-connected psychiatric 
disability.

The Board acknowledges the representative's assertion, but 
believes that, on September 18, 1961, the Board correctly 
applied the statutory and regulatory provisions extant at 
that time.  In 1961, adjudicators had the authority to sever 
service connection upon the basis of clear and unmistakable 
error (the burden of proof being upon the Government).  
38 C.F.R. § 3.105(d) (1961).  Where the severance of service 
connection was considered warranted, a rating proposing 
severance was to be prepared and submitted to the Central 
Office.  If the proposal was approved by the Central Office, 
the claimant was to be notified of the contemplated action 
and the detailed reasons therefor and was to be given a 
reasonable period, not to exceed sixty days from the date on 
which such notice was mailed to the last address of record, 
for the presentation of additional evidence pertinent to the 
question.  38 C.F.R. § 3.105(d) (1961).  

Prior to the Board's September 18, 1961 decision, the RO 
satisfied the procedural requirements noted above when it 
severed service connection for the veteran's psychiatric 
disability.  As previously indicated, by rating decision 
dated March 1947, the RO granted the veteran entitlement to 
service connection for a psychiatric disability then 
characterized as psychoneurosis, hypochondriasis.  For many 
years following this grant, the veteran received compensation 
for his psychiatric disability.  In 1961, the RO was 
reviewing claims files for errors, when it determined that 
the 1947 grant might have been awarded in error.  The Central 
Office undertook a review of the case, and in March 1961, 
determined that a proposal to sever service connection should 
be prepared.  The same month, the RO complied and informed 
the veteran of the proposed severance.  Thereafter, the 
veteran submitted a written statement challenging the 
severance, but despite this statement, by rating decision 
dated June 1961, the RO severed service connection for the 
veteran's psychiatric disability, effective from July 1, 
1961.  In its September 18, 1961 decision, the Board did not 
address whether the RO had complied with procedural 
requirements in severing service connection for the veteran's 
psychiatric disability, but mentioning this matter would not 
have affected the outcome of the claim.  

On September 18, 1961, the key question before the Board was 
whether, under 38 C.F.R. § 3.105(d), the RO's severance of 
service connection was proper.  In answering that question, 
the Board weighed all of the evidence noted above, and found 
that: (1) The veteran's neuropsychiatric disability 
preexisted service; (2) The neuropsychiatric symptoms shown 
prior to service and during service were similar; and (3) The 
veteran's anxiety state did not increase in service.  Based 
on these findings, the Board concluded that the evidence 
clearly and unmistakably established that the March 1947 
grant of service connection was erroneous, and that 
therefore, that grant could not be restored.  In so finding 
and concluding, the Board did not err.  The evidence of 
record at that time was sufficient to show that the RO's 
March 1947 grant of service connection for a psychiatric 
disability was clearly and unmistakably erroneous.  As 
previously indicated, mere disagreement as to how facts were 
weighed and evaluated in a prior decision does not provide a 
basis upon which to find CUE.  Therefore, under 38 C.F.R.  § 
3.105(d) (1961), the Board had authority to find that the 
RO's severance was proper and to deny entitlement to 
restoration of service connection for the veteran's 
psychiatric disability.  In light of the foregoing, the 
veteran's CUE claim is not sustainable on the basis that 
statutory and/or regulatory provisions extant in 1961 were 
incorrectly applied. 

The veteran's representative is correct in asserting that, in 
the September 18, 1961 decision, the Board failed to mention 
Pub. L. No. 86-501, § 359, 74 Stat. 195 (June 10, 1960) 
(codified at 38 U.S.C. § 1159).  However, the Board's error 
in this regard is not the type that would have manifestly 
changed the outcome of the veteran's claim.  The 
representative refers to this law to support his assertion 
that, because service connection for the veteran's 
psychiatric disability had been in effect for more than 10 
years, it could not be severed.  However, the law passed in 
June 10, 1960 indicates that service connection for any 
disability granted under this title which had been in force 
for ten or more years could not be severed on or after 
January 1, 1962, except upon a showing that the original 
grant of service connection was based on fraud or it was 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  
In this case, the RO's severance of service connection for 
the veteran's psychiatric disability became effective prior 
to January 1, 1962, on July 1, 1961. 

In summary, the Board finds that the correct facts, as they 
were known at that time, were before the Board on September 
18, 1961, and at that time, the Board correctly applied the 
statutory and regulatory provisions then in existence.  Based 
on these findings, the Board concludes that the September 18, 
1961 decision, in which the Board denied restoration of a 
grant of service connection for psychoneurosis, anxiety 
state, does not involve CUE.  The veteran's claim for a 
revision or reversal of that decision must therefore be 
denied.


ORDER

CUE not having been established, the motion for revision of 
the September 18, 1961 Board decision is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



